Exhibit 10.1

 

LOGO [g11253g45i59.jpg]

 

April 18, 2007

 

Patti Johnson

68 Del Casa Drive

Mill Valley, CA 94941

 

Dear Patti:

 

In anticipation and recognition of the important contributions we expect you
will make to the success of Charlotte Russe Holding, Inc. & Subsidiaries
(Charlotte Russe or “the company”) I am pleased to formalize in writing our
commitment to you concerning the terms of your employment as Executive Vice
President, Chief Financial Officer of the Company. When signed by you, this
agreement shall supersede and be in place of any prior agreements or
understandings between us and shall be the sole and exclusive agreement between
us pertaining to your employment with the Company.

 

Duties. You will perform and discharge your duties and responsibilities
faithfully, diligently and to the best of your ability. You will devote
substantially all of your working time and efforts to the business and affairs
of the Company.

 

Base Salary. Your base salary will be paid at the rate of $7692.30 per week
($400,000.00 gross a year); paid bi-weekly with payroll. Annually throughout
your employment, your performance and salary will be reviewed. All payments
under this paragraph or any other paragraph of this agreement will be made in
accordance with the regular payroll practices of the Company, reduced by
applicable federal and state withholdings.

 

Executive Performance Bonus Plan. You will be eligible for an annual bonus, as
determined by the Board of Directors in its sole discretion, based upon your
achievement and the Company’s achievement of annual performance goals
established by the Board of Directors at the beginning of each fiscal year. All
decisions by the Board of Directors pertaining to bonus eligibility and/or
achievement are final. From the period beginning October 1, 2006 through
September 30, 2007, you will be eligible to participate in the Executive Bonus
Plan in which you will be eligible to earn 25%/50%/80% of your gross salary
(which will coincide respectively with the Company achievement of a Min/Mid/Max
EBITDA Dollar target goal established by the Board of Directors). Bonuses under
this Plan are earned at the end of the Company’s fiscal year. Based on your
start date, this bonus will be pro-rated. In order to receive any portion of
this bonus, you must be actively employed at the completion of the Company’s
fiscal year and at the time the bonus is paid out. Bonuses are typically paid
out by November of that calendar year.

 

Notwithstanding anything in this above paragraph, for the period from your start
date until the end of this fiscal year, September 30, 2007 only, we will
guarantee you a minimum bonus of $100,000.00 gross. In order to receive this
guaranteed bonus payment, you must be actively employed at the completion of the
Company’s 2007 fiscal year and at the time the bonus is paid out. Note: In the
event that you voluntarily resign your position within 12 months of your hire
date, this guaranteed bonus amount must be repaid to the company.

 

Stock Options. Upon your employment, you will receive 80,000 options to purchase
Company common stock at the closing NASDAQ price established on the day of grant
(first of the month following your hire date). These options will be exercisable
in accordance with our 1999 Equity Incentive Plan and subject to a 5 year
vesting schedule.

 

In addition, the Company is conducting a study for the potential adoption of
performance stock grants. If and when such stock grants are adopted and
approved, as a senior executive, you would qualify for participation in such
program.



--------------------------------------------------------------------------------

Relocation Allowance. The Company will reimburse you for up to $150,000.00 of
moving related expenses based on receipts presented to our Accounting Department
within 12 months of your start date and includes costs related to buying and
selling of residential properties. Moving related expenses will also include
moving company charges, travel (air or auto), food, and lodging expenses related
to the actual process of relocation. To the extent that any of these relocation
reimbursements are taxable to you, they will be “grossed-up” accordingly.

 

In addition, the Company will reimburse you for costs related to temporary
housing in San Diego for three months from your date of hire. These
reimbursements are subject to the terms and conditions of our Relocation
Agreement which we will ask you to review and sign upon the commencement of your
employment. In the event that you resign your employment within 12 months of
your start date, all relocation reimbursements that have been paid to you or on
your behalf must be paid back to the Company. Please read this relocation
agreement and forward to the Human Resources Department prior to submitting any
reimbursements. All of these relocation benefits must be claimed within 12
months of your hire date, and you must be actively employed as of the date you
incur these expenses.

 

Benefits. You will accrue three weeks of paid vacation per year, to be taken at
such times as you and Company mutually agree upon. Any additional weeks of
vacation earned per year will accrue according to Company policy. In addition,
you will also accrue 5 health leave days per year. You will be eligible to
participate in all benefit and welfare plans made generally available to senior
management executives of the Company, as in effect from time to time, subject to
Company’s right to modify or terminate such plans or benefits at any time with
respect to employees of similar rank and title.

 

401K. Eligibility for enrollment occurs quarterly after one year of continuous
employment. As an additional benefit, the Company will match your contribution
at the rate of 25% for up to 4% of your eligible pay. The Company match portion
of this savings plan has a vesting schedule of 25% per employment year.

 

Termination of Employment and Severance. You understand and agree that this
agreement is not meant to constitute a contract of employment for a specific
term, and consequently your employment will be “at-will”. What this means is
that either you or the Company may terminate your employment at any time,
without notice and with or without “Cause” (as defined herein). If the Company
terminates your employment for Cause, or you terminate your employment, the
Company’s only obligation to you under this Agreement will be to continue to pay
your base salary through the date of termination and pay to you any unused
earned vacation as of the last date of your employment. If, however, the Company
terminates your employment for any reason other than for Cause, including your
death or disability, the Company will continue to pay your base salary for a
period of 12 months following such termination (and will make these payments to
your beneficiary in the event of death). There are certain conditions that must
be met in order for you to receive any severance payment under this agreement.
First, you must sign a general release agreement in favor of the Company.
Second, you must abide by all terms of this agreement.

 

Third, any severance payment(s) made to you under this Agreement shall be offset
by the amount of any interim earnings you may have and, will cease altogether
when you obtain a new position which pays you compensation equal to or higher
than your rate of compensation as of the last date of your employment with the
Company. The Company shall have the right to cease making any severance payment
under this agreement in the event you breach any provision of it. You will not
be entitled to any fringe benefits following termination of employment, except
as specifically provided in writing in the applicable benefit plan or policy.

 

For purposes of this agreement, “Cause” means (i) willful breach of duty, gross
neglect of duty, gross carelessness or gross misconduct in the performance of
your duties; (ii) commission of a felony or other crime involving moral
turpitude; (iii) commission of any act of dishonesty involving the Company;
(iv) the unauthorized disclosure of material privileged or confidential
information related to the Company or its employees, except as may be compelled
by legal process or court order; (v) the commission of a willful act or omission
which violates material Company policy, procedures, or otherwise constitutes
unethical or detrimental business conduct; (vi) alcohol or controlled substance
abuse that materially impacts the performance of your duties; or (vii) any other
willful act or omission which, in the opinion of the Board of Directors of the
Company has, or is reasonably likely to have, a material adverse impact upon the
Company.



--------------------------------------------------------------------------------

Restricted Activities. During the term of your employment with the Company, you
will not, directly or indirectly, be connected as an officer, employee, Board
member, consultant, advisor, owner or otherwise (whether or not for
compensation) with any business which competes with any business of the Company
or its subsidiaries in any area where such business is then being conducted or
actively planned by the Company or a subsidiary. During the term of your
employment with the Company, and for a period of two years thereafter, you will
not, and you will not assist any other person or entity to, hire or solicit the
employment of any employees of the Company or any of its subsidiaries (or any
person who in the prior six months was such an employee) or otherwise seek to
induce any such employee to terminate his or her employment with the Company or
any of its subsidiaries. Other than in connection with the performance of your
duties for the Company, you will not disclose to any person or entity any
information obtained by you while in the employ of the Company, the disclosure
of which may be adverse to the interests of the Company, or use any such
information to the detriment of the Company. You understand that your
commitments in this paragraph are in exchange for the Company’s commitments to
you in this letter, and that the restrictions contained in the preceding two
sentences apply after your employment terminates, regardless of the reason for
such termination.

 

Miscellaneous. The headings in this agreement are for convenience only and do
not affect the meaning hereof. This letter constitutes the entire agreement
between the Company and you, and supersedes any prior communications, agreements
and understandings, whether written or oral, with respect to your employment and
compensation and all matters pertaining thereto. This agreement shall be
governed by and construed in accordance with the law of the State of California.
Should any action or proceeding be brought to construe or enforce the terms and
conditions of this agreement, the losing party will pay to the prevailing party
all court costs and reasonable attorneys’ fees and costs incurred in such action
or proceeding. Please also understand that by no means does the Company wish you
to undertake any activities on behalf of Charlotte Russe that would cause you to
violate the terms of the Non Compete Agreement or any other obligation you may
be under by virtue of your current employment or otherwise you expressly agree
that you shall not do so in connection with your employment with the Company.

 

Disputes. Any dispute between the Company and you concerning the meaning or
interpretation of this Agreement, or any alleged breach thereof, shall be
resolved in a binding arbitration to be conducted in San Diego, California
before a single neutral arbitrator to be selected by the parties from a list of
arbitrators on the Employment Dispute Panel of the Judicial Arbitration and
Mediation Service (“JAMS”). Arbitration shall be initiated by the party desiring
arbitration by serving written notice to the other party. Said arbitration shall
be conducted no later than 120 days following the date of said written notice,
absent the written agreement of the parties otherwise. The prevailing party in
such an arbitration shall be entitled to costs of suit and attorneys’ fees, in
addition to any award by the arbitrator.

 

Partial Invalidity. If the application of any provision of this agreement is
held invalid or unenforceable, the remaining provisions shall not be affected,
but will continue to be given full force and in effect as if the part held
invalid or unenforceable had not been included.

 

Acceptance. In accepting the terms and conditions reflected in this letter, you
represent that you have not relied on any agreement or representation, oral or
written, express or implied, that is not set forth expressly in this letter. If
this letter reflects your understanding, please sign and return a copy to me,
whereupon it shall become a binding agreement between the Company and you.

 

Very truly yours,

 

Charlotte Russe Holding, Inc. & Subsidiaries By:   
Hard copy with original signature to follow in mail  

Mark Hoffman

 

Chief Executive Officer

 

Accepted and Agreed To:

 

/s/    PATRICIA K. JOHNSON        

    

April 20, 2007

Patricia K. Johnson      Date